DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:

For claim 1:
In line 1, “a type of a user” should be “a type of user”.

For claim 9:
In line 1, “a type of a user” should be “a type of user”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For claim 1:
In line 7, it is unclear which of the “IR LED devices” it is referring as in line 2 it is recited “a plurality of IR LED devices”.
In line 15, it would appear that “IR LED” is referring to “LEDs” in line 4; nevertheless, in line 4 it was recited “LEDs”, not “IR LED”. It is, then, unclear whether “IR LED group”, in line 15, should be “LED group”; or whether in line 4 it should be “a plurality of IR LEDs”.
In line 18, it is unclear whether “a type of user” should be “the type of user” in accordance to line 1, or whether in line 18 “type of user” should be labeled in a different manner to not interfere with line 1.
In line 18, it is unclear whether “detected LED group” is different from “detect IR LED group” in line 15.

For claim 7:
In line 2, as per claim 1, it is unclear whether “IR LED groups” is actually referring to “LED groups”.

For claim 8:
In line 4, “the shelves” lacks of antecedent basis.

For claim 9:
In lines 1-2, it appears that “each user” is referring to several users. However, line 1 only refers to “a user”. Therefore, it is unclear which users “each user” is referring.
In line 9, it is unclear whether “a type of user” should be “the type of user” in accordance to line 1, or whether in line 9 “type of user” should be labeled in a different manner to not interfere with line 1.
In line 9, it is unclear whether “detected LED group” is different from “detect IR LED group” in line 7.

For claim 16:
In line 4, “the shelves” lacks of antecedent basis.

For claim 17:
In line 10, it is unclear whether “a type of user” should be “the type of user” in accordance to line 1, or whether in line 10 “type of user” should be labeled in a different manner to not interfere with line 1.
In line 10, it is unclear whether “detected LED group” is different from “detect IR LED group” in line 7.

For claim 20:
In line 5, “the shelves” lacks of antecedent basis.

For claims 2-8, 10-16, 18-20:
These claims are also rejected as they depend upon a rejected claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.	Lang US Patent Application Publication No. 2021/0137634 teaches augmented reality display for vascular and other interventions, compensation for cardiac and respiratory motion.

2.	Gritti US Patent Application Publication No. 2014/0265878 teaches coded light detector.

2.	Wildhaber US Patent Application Publication No. 2021/0283513 teaches a method and apparatus for detection of light-modulated signals in a video stream.

2.	Lu et al. US Patent Application Publication No. 2018/0196972 teaches asset tracking using active wireless tags that report via a local network of connected beacons.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 10, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633